   Case: 1:19-cv-00123 Document #: 19 Filed: 06/20/19 Page 1 of 13 PageID #:506




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

Teamsters Local Union No. 727                      :
Health & Welfare Fund, by and through its          :
Board of Trustees, John T. Coli, Jr.,              :
Stephanie Brinson, Michael DeGard,                 :
John McCarthy, Gregory T. Youmans,                 :
Carl S. Tominberg, and Robert Sheehy,              :
                                                   :
              and                                  :
                                                   :
Teamsters Local Union No. 727 Legal                :       Case No. 1:19-cv-123
& Educational Assistance Fund,                     :
by and through its Board of Trustees,              :       Hon. Judge John J. Tharp Jr.
John T. Coli, Jr., Stephanie Brinson,              :
Michael DeGard, Nicholas Micaletti,                :
John McCarthy, Gregory T. Youmans,                 :
Carl S. Tominberg, and Robert Sheehy,              :
                                                   :
                             Plaintiffs            :
                                                   :
                      v.                           :
                                                   :
Illinois Department of Transportation,             :
                                                   :
                             Defendant.            :

    PLAINTIFFS’ MEMORANDUM OF LAW RESPONDING IN OPPOSITION TO
   DEFENDANT’S MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT

       Plaintiffs Teamsters Local Union No. 727 Health & Welfare Fund and Teamsters Local

Union No. 727 Legal and Educational Assistance Fund and (“Plaintiffs” or “Local 727 Funds”),

by their undersigned counsel, hereby set forth their opposition to Defendant Illinois Department

of Transportation’s (“Defendant” or “IDOT”) Motion to Dismiss Plaintiffs’ First Amended

Complaint pursuant Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure.




                                               1
    Case: 1:19-cv-00123 Document #: 19 Filed: 06/20/19 Page 2 of 13 PageID #:506




        I.       INTRODUCTION

        On February 1, 2019, Plaintiffs filed a First Amended Complaint (Dkt. No. 7) against IDOT

seeking, under federal common breach of contract law, payment of the interest and liquidated

damages owed by IDOT for its late paid contributions to the Funds. Defendant IDOT has moved

the Court to dismiss Plaintiffs’ complaint contending that 1) the Eleventh Amendment bars suits

in federal court against State agencies absent the State’s consent to federal court jurisdiction and,

in this case, no such consent was given; 2) the State and its political subdivisions are not an

“employer” as that term is defined under the Labor Management Relations Act (“LMRA”); and 3)

the Funds are governmental plans not subject to ERISA regulation.

         Each of IDOT’s arguments fail for the following reasons: first, the Funds are private,

multiemployer employee benefit plans that were established by the Teamsters Local Union No.

727 (“Local 727”) decades before Teamsters Local Union No. 700 (“Local 700”) executed

collective bargaining agreements (“CBAs”) with IDOT and the other State Departments listed in

the CBAs1 and IDOT executed the Participation Agreement with the Local 727 Funds to permit

IDOT employees to enroll in the Funds. Accordingly, the Local 727 Funds were not established

pursuant to the CBAs between IDOT and Local 700. Additionally, the contributions paid to the

Local 727 Funds by IDOT do not demonstrate that IDOT maintains the Local 727 Funds and

thereby morphed the Local 727 Funds into a governmental benefit plan. IDOT is just one of

numerous private employers in other industries who participate in the Local 727 Funds. Because

IDOT did not establish the Local 727 Funds and does not maintain the Local 727 Funds, the Local

727 Funds are not a governmental plan. Therefore, by voluntarily agreeing to permit its employees



1
  The Local 700 CBAs with IDOT also name the following State Departments as parties to the CBAs: Central
Management Services, Human Services and Employment Security. For ease of reference, Plaintiffs refer to all of
the State Departments party to the CBAs as “IDOT.”

                                                       2
    Case: 1:19-cv-00123 Document #: 19 Filed: 06/20/19 Page 3 of 13 PageID #:506




to enroll in the Local 727 Funds, IDOT waived its Eleventh Amendment immunity and subjected

itself to this court’s jurisdiction under the Employee Retirement Income Security Act (“ERISA”),

29 U.S.C. § 1001, et seq. Second, the Amended Complaint does not include a claim or a count

against IDOT under the Labor Management Relations Act (“LMRA”). Plaintiffs invoked the

LMRA as one of the bases for their claims because the Local 727 Funds are prohibited from

accepting contributions from an employer unless, as required by the LMRA, there is a written

agreement expressly requiring the employer to pay contributions to the Funds. 29 U.S.C. §

186(c)(6). Accordingly, as a matter of law, the Local 727 Funds have the burden to demonstrate

that they are entitled to the payments they seek because there is a written agreement requiring the

employer to make such payments. It is because of the LMRA’s written agreement requirement,

and the Plaintiffs’ burden to demonstrate such a written agreement exists requiring contributions,

that the LMRA is properly invoked. For these reasons, the Court should deny Defendant’s motion

to dismiss.

       II.     FACTUAL BACKGROUND

       The Local 727 Funds are a jointly administered multiemployer benefit plans within the

meaning of section 302(c)(6) of the LMRA, 29 U.S.C. § 186(c)(6), and 3(37)(A) of ERISA, 29

U.S.C. §§ 1002 and (37)(A). (Dkt. No. 7, ¶¶4, 7). The Local 727 Funds are administered by a

Board of Trustees in accordance with section 302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5) , and

exist for the exclusive purpose of providing health care benefits and legal and educational benefits

respectively to its participants and defraying the reasonable expenses of administering the plans,

in accordance with section 404 of ERISA, 29 U.S.C. §1104. The Local 727 Funds receive

contributions from employers that are parties to a CBA with Local 727 and/or a CBA with Local

700. (Dkt. No. 7, ¶¶5,8). The employers signatory to CBAs with Local 727 and contributing to



                                                 3
    Case: 1:19-cv-00123 Document #: 19 Filed: 06/20/19 Page 4 of 13 PageID #:506




the Local 727 Funds are from various non-governmental industries including the parking and

funeral industries. See e.g., Teamsters Local Union No. 727 Health & Welfare Fund, et al v. L&R

Group of Companies, 2014 U.S. Dist. LEXIS 16359 (N.D. Ill. Feb. 10, 2016) (parking industry);

Teamsters Local Union No. 727 Pension Fund, et al. v. Mid-City Parking, Inc., 2018 U.S. Dist.

LEXIS 196296 (N.D. Ill. Nov. 19, 2018) (parking industry); Teamsters Local Union No. 727

Health and Welfare Fund, et al. v. De La Torre Funeral and Cremation Services, 2017 U.S. Dist.

LEXIS 128893 (N.D. Ill. Aug. 14, 2017) (funeral industry); Moriarty v. B. Michael Muzyka, Ltd.,

379 F. 2d 935 (N.D. Ill. 2005) (funeral industry).

        IDOT is an employer within the meaning of section 3(5) of ERISA, 29 U.S.C. § 1002(5).

(Dkt. No. 7, ¶10). On August 27, 2013, IDOT executed a CBA with Local 700 for the period of

July 1, 2012 to June 30, 2015 (“2012-2015 CBA”). (Dkt. No. 7-3). On or about February 6, 2014,

IDOT and Local 700 executed an amendment to the 2012-2015 CBA by which IDOT agreed to

pay contributions to the Local 727 Funds on behalf of IDOT employees represented by Local 700.

(Dkt. No. 7-3, at p. 78). A successor CBA was executed by IDOT and Local 700 on July 10, 2015

for the period of July 1, 2015 to June 30, 2019 (“2015-2019 CBA”). (Dkt. No. 7-4). The 2015-

2019 CBA incorporates the terms of the February 6, 2014 amendment to the prior CBA. (Id., pp.

36-37). Thereafter, on August 26, 2015, IDOT and the Local 727 Funds’ Trustees executed a

Participation Agreement whereby the Trustees agreed “to accept the participation of [IDOT] in the

Funds as a contributing employer.” (Dkt. No. 7-5, Participation Agreement, p. 1).The February 6,

2014 amendment to the 2012-2015 Local 700 CBA, the 2015-2019 Local 700 CBA and the

Participation Agreement with the Local 727 Funds’ Trustees set forth IDOT’s consent to be bound

by the Local 727 Health and Welfare Fund’s and the Legal and Educational Assistance Fund’s

respective Trust Agreements.



                                                 4
    Case: 1:19-cv-00123 Document #: 19 Filed: 06/20/19 Page 5 of 13 PageID #:506




       Both Trust Agreements state as follows: “THIS RESTATED AGREEMENT AND

DECLARATION OF TRUST (herein sometimes referred to as the `Restated Agreement’) is made

and entered into as of this 25th day of July, 2000, by and between the Trustees ….” (Dkt. No. 7-3,

Restated Agreement and Declaration of Trust of the Teamsters Local Union No. 727 Health and

Welfare Fund; Dkt. No. 7-4, Restated Agreement and Declaration of Trust of the Teamsters Local

Union No. 727 Legal and Educational Assistance Fund.)

       III.    LEGAL STANDARD

       Defendant seeks to dismiss Plaintiffs’ Amended Complaint under Fed. R. Civ. P. 12(b)(1)

and 12(b)(6). A motion to dismiss under R. 12(b)(1) challenges the Court’s subject matter

jurisdiction. The party asserting jurisdiction has the burden of proof. United Phosophorus Ltd.,

322 F.3d 942,946 (7th Cir. 2003), overruled on other grounds by Minn-Chem, Inc. v. Angus Chem

Co., 683 F.3d 845 (7th Cir. 2012). The standard of review for a Rule 12(b)(1) motion to dismiss

depends on the purpose of the motion. Apex Digital, Inc. v. Sears, Roebuck & Co., 572 F.3d 440,

443-44 (7th Cir. 2009). If a defendant challenges the sufficiency of the allegations regarding subject

matter jurisdiction (a facial challenge), the Court must accept all well-pleaded factual allegations

as true and draw all reasonable inferences in the plaintiff’s favor. See Id.; United Phosphorus, 322

F.3d at 946. If, however, the defendant denies or controverts the truth of the jurisdictional

allegations (a factual challenge), the Court may look beyond the pleadings and view any competent

proof submitted by the parties to determine if the plaintiff has established jurisdiction by a

preponderance of the evidence. See Apex Digital, 572 F.3d at 443-44; Meridian Sec. Ins. Co. v.

Sadowski, 441 F.3d 536,543 (7th Cir. 2006).

       IV.     ARGUMENT




                                                  5
    Case: 1:19-cv-00123 Document #: 19 Filed: 06/20/19 Page 6 of 13 PageID #:506




    A. The Funds Are Not Governmental Plans Therefore by Voluntarily Agreeing to Enroll
       Its Employees in the Funds IDOT Waived Eleventh Amendment Immunity and
       Subjected Itself to the Court’s Jurisdiction under ERISA.
        IDOT argues that as a political subdivision of the State, under Eleventh Amendment

doctrine, it is immune from suit in federal court by a private person or entity absent its consent to

the federal forum. (Dkt. No. 17, pp. 3-5). Consent to be sued in federal court is one of the three

exceptions to Eleventh Amendment immunity recognized by courts2. Only one of the exceptions

is in contention here – whether IDOT consented to federal subject matter jurisdiction. IDOT

contends that it did not give its consent to the Plaintiffs to sue it in federal court therefore the Court

lacks subject matter jurisdiction over the Plaintiffs’ claims should be dismissed. (Id.) Alternatively,

IDOT argues that even if it is found to have waived its Eleventh Amendment immunity, the

Plaintiffs’ Complaint should be dismissed nonetheless because the Local 727 Funds’ are a

governmental plan exempt under Section 3 and 4 of ERISA. 29 U.S.C. §§ 1002(32) and

1003(b)(1). (Dkt. No. 17, pp. 6-8). Neither argument has merit.

    B. The Plaintiffs Are Not Governmental Funds.

        Section 4 of ERISA exempts governmental benefit plans from ERISA coverage. 29 U.S.C.

§ 1003(b)(1). Section 3 of ERISA defines a governmental plan as “a plan established or maintained

for its employees by … the government of any State or political subdivision thereof, or by any

agency or instrumentality of [either] of the foregoing. …. 29 U.S.C. § 1002(32). IDOT argues that

the Local 727 Funds are governmental plans because 1) the CBAs with Local 700 include a

provision that IDOT will continue to provide welfare and pension benefits under the State’s

established benefit programs to those Local 700 bargaining unit members who do not wish to



2
 The other two exceptions to Eleventh Amendment immunity are (1) when Congress validly abrogates a State’s
immunity from suit and (2) when the suit is within the parameters enumerated by the Supreme Court in Ex parte
Young, 209 U.S. 123 (1908); Council 31 of the American Fed. of State, County and Mun. Employees, AFL-CIO v.
Quinn, 680 F.3d 875, 883 (7th Cir. 2012).

                                                       6
    Case: 1:19-cv-00123 Document #: 19 Filed: 06/20/19 Page 7 of 13 PageID #:506




participate in the Local 727 Funds and 2) IDOT maintains the Local 727 Funds because the Funds

are financed in part by the State’s contributions. In support of its arguments, IDOT relies upon

district court case law from New York, Washington, Ohio and Louisiana which hold that when a

CBA between a union and a government entity establish a benefit plan, the benefit plan is a

governmental plan exempted from ERISA. (Dkt. No. 17, pp. 6-8). Contrary to IDOT’s arguments,

neither the case law it cites nor the CBAs support its argument.

       As is evidenced by the Funds’ respective Trust Agreements (Dkt. Nos. 7-1, 7-2), the Funds

were established by Local 727, not Local 700. (Dkt. Nos. 77-1, 77-2). Indeed, the first page of each

Trust Agreement establishes that fact as it identifies each Fund as a Teamsters Local Union No.

727 Fund. Moreover, the Local 727 Funds were in existence decades before Local 700 and IDOT

amended their 2012-2015 CBA on February 6, 2014 to allow IDOT bargaining unit employees to

participate in the Funds. This fact is evidenced by the opening paragraph of each Trust Agreement

which states that it is a Restated Agreement and Declaration of Trust entered into on July 25, 2000.

Thus, both Local 727 Funds were established and in existence for a least, fourteen (14) years prior

to the February 6, 2014 CBA amendment in which IDOT agreed to participate in the Local 727

Funds. (Dkt. Nos. 7-1, p. 1; 7-2, p. 1).

       Additionally, the August 2015 Participation Agreement between IDOT and the Trustees of

the Local 727 Funds clearly states that the Trustees “are willing to accept the participation of

[IDOT] in the Funds as a contributing employer.” (Dkt. No. 7-5). Clearly, this language would not

have been necessary if the Local 727 Funds were established by the CBAs between Local 700 and

IDOT. Further, IDOT is not the only employer participating in the Local 727 Funds. The Local

727 Funds also include employers in the parking and funeral industries. See e.g., Teamsters Local

Union No. 727 Health & Welfare Fund, et al v. L&R Group of Companies, 2014 U.S. Dist. LEXIS



                                                 7
    Case: 1:19-cv-00123 Document #: 19 Filed: 06/20/19 Page 8 of 13 PageID #:506




16359 (N.D. Ill. Feb. 10, 2016) (parking industry); Teamsters Local Union No. 727 Pension Fund,

et al. v. Mid-City Parking, Inc., 2018 U.S. Dist. LEXIS 196296 (N.D. Ill. Nov. 19, 2018) (parking

industry); Teamsters Local Union No. 727 Health and Welfare Fund, et al. v. De La Torre Funeral

and Cremation Services, 2017 U.S. Dist. LEXIS 128893 (N.D. Ill. Aug. 14, 2017) (funeral

industry); Moriarty v. B. Michael Muzyka, Ltd., 379 F. 2d 935 (N.D. Ill. 2005) (funeral industry).

Thus, there can be no doubt that the Local 727 Funds were not established pursuant to the CBAs

between Local 700 and IDOT or for the benefit of IDOT’s employees.

       In S. Cent. Ind. Sch. Trust v. Poyner, the U.S. District Court for the Southern District of

Indiana ruled that a school district trust fund was not a governmental plan notwithstanding the fact

that the trust fund included private and public employer participants. 2007 U.S. Dist. LEXIS 78804

at *13-14 (S.D. Ind. Oct. 19, 2007). Relying on Livolsi v. City of New Castle, 501 F. Supp. 1146,

1150 (W.D. Pa. 1980), the court based its ruling on the fact that the trust was established “for the

benefit [for each employers’] respective employees.” Accordingly, the court ruled that the Trust

was subject to ERISA regulation. Poyner, at *14.

       Similarly, in Fox v. Special Agents Mut. Benefit Ass’n, 2006 U.S. Dist. LEXIS 74487 at

*19-21 (S.D. Ind. Sept. 19, 2006), the court ruled that a welfare plan that included current and

retired federal employees was not a government plan exempt from ERISA. Relying on Brooks v.

Chicago Housing Authority, 1990 U.S. Dist. LEXIS 8233, *7-8 (N.D. Ill. July 2, 1990), the court

rejected the plaintiff’s argument that because one of the participating employers in the benefit plan

was a government agency the entire plan was a governmental plan exempt from ERISA. Fox,

supra, at *20. In so ruling, the court found that “there is nothing in ERISA’s legislative history to

suggest that Congress intended to exempt a plan from ERISA coverage on the basis that a company

sponsoring and administering the plan has a relationship with the government but is not itself



                                                 8
    Case: 1:19-cv-00123 Document #: 19 Filed: 06/20/19 Page 9 of 13 PageID #:506




governmental.” Id., at 20. The court then stated “perhaps most importantly, Fox points to no

evidence to show that the Benefits Plan was actually established or is maintained by the

government or its agencies.” Id., at 21. The court concluded that the benefit plan was subject to

ERISA’s provisions. Id.

       For the same reasons enumerated above demonstrating that IDOT did not establish the

Local 727 Funds, IDOT’s argument that because the State pays contributions to the Local 727

Funds on behalf of IDOT’s employees the Funds are governmental plans fairs no better. This

argument was considered and rejected in Brooks v. Chicago Housing Authority, supra. The facts

in Brooks are similar to the case sub judice. The trustees of employee benefit funds filed suit

against the Chicago Housing Authority (“CHA”) under ERISA alleging that the CHA underpaid

contributions and made late payment contributions to the funds. The CHA filed a motion to

dismiss contending that the court lacked subject matter jurisdiction under ERISA because, by its

participation in the funds, the funds were governmental plans exempt under Sections 3 and 4 of

ERISA, 29 U.S.C. §§ 1002(32) and 1003(b)(1). 1990 U.S. Dist. LEXIS 8233 at *4 (N.D. Ill. July

2, 1990). The court in Brooks rejected the CHA’s argument finding that the CHA “is just one of

one of many employers, both public and private, contributing to the funds.” Brooks, supra, at *7.

The court further found that the CHA neither established or maintained the funds but rather

voluntarily choose to participate in a private benefit plan for its employees. Id. Accordingly, the

court denied the CHA’s motion to dismiss ruling that there was no basis to “exempt an entire multi-

employer plan as a governmental plan based on the participation of a governmental body” and that

the court had subject matter jurisdiction over this suit under ERISA. Id., at *8.

       The Brooks and Poyner courts relied in part on Livolsi v. City of New Castle, 501 F. Supp.

1146 (W.D. Pa. 1980). Id., at *6. In Livolsi, the defendant city filed a motion to dismiss the funds



                                                 9
   Case: 1:19-cv-00123 Document #: 19 Filed: 06/20/19 Page 10 of 13 PageID #:506




claims arguing that because public and private employers participated in the benefit plan, the

ERISA’s governmental plan exemption applied and therefore the court lacked subject matter

jurisdiction. The court rejected this argument ruling that “when a state or local government body

chooses a private welfare benefit plan for its employees, it will subject itself to federal jurisdiction

under ERISA.” Livolsi, 501 F. Supp. at 1150.

        The facts at issue here fall square within the case law relied upon by the Plaintiffs. The

Local 727 Funds were not established pursuant to a CBA between IDOT and Local 700. The 727

Funds were established decades prior to Local 700 and IDOT executing CBAs. The Participation

Agreement between the Local 727 Funds’ trustees and IDOT clearly sets forth the trustees’

agreement to accept IDOT as a participating employer in the Local 727 Funds. The Local 727

Funds’ participating employers include employers in the parking and funeral industries. IDOT

does not maintain the Local 727 Funds and the fact that it is one of numerous employers who

contributes to the Funds does not constitute maintenance of the Funds. Therefore, the Funds are

not governmental plans exempt from ERISA and IDOT is subject to suit in this court under ERISA.

For these reasons, the Court should dismiss IDOT’s motion to dismiss.

    C. By Voluntarily Agreeing to Participate in the Local 727 Funds, IDOT waived its claim
       to sovereign immunity.

        IDOT’s sovereign immunity claim is equally flawed. IDOT contends that under Eleventh

Amendment sovereign immunity doctrine it may not be sued in federal court unless it consents to

federal court jurisdiction. IDOT claims it did not consent to be sued by the Plaintiffs in this court.

The defendant in Livolsi also raised sovereign immunity in its motion to dismiss to no avail.

Addressing this argument, and acknowledging that ERISA exempts governmental plans, the

court in Livolsi ruled: “Since the local governmental body voluntarily accepted a private welfare

benefit plan for its employees it cannot later complain that ERISA regulation of that plan invades

                                                  10
   Case: 1:19-cv-00123 Document #: 19 Filed: 06/20/19 Page 11 of 13 PageID #:506




its sovereignty. Therefore, we conclude that subject matter jurisdiction over the Plaintiffs’ claims

does rest in this court by virtue of ERISA.” Although the Livolsi court’s ruling addresses local

sovereign immunity and not Eleventh Amendment sovereign immunity, the decision applies

equally here.

       IDOT voluntarily agreed to permit its employees to participate in the Local 727 Funds and

to pay contributions to the Funds on their behalf. The Local 727 Funds are not governmental funds

and thus are governed by ERISA. Section 502 (e) of ERISA states unequivocally that “district

courts of the United States shall have exclusive jurisdiction of civil actions under this subchapter

brought by the Secretary or by a participant, beneficiary, fiduciary . . .” 29 U.S.C. § 1132(e). In

the Amended Complaint, Plaintiffs allege, and IDOT has not disputed in its motion, that the

trustees of the Local 727 Funds are fiduciaries as that term is defined under section 3(21)(A) of

ERISA . 29 U.S.C. § 1002(21)(A). Accordingly, by voluntarily agreeing to permit Local 700

bargaining unit employees to enroll in the Local 727 Funds, it subjected itself to federal jurisdiction

under ERISA. Therefore, the Court should deny IDOT’s motion for summary judgment.

       For all these reasons, the Court should find that IDOT consented to be sued in federal court

by participating in the Funds, thus IDOT’s arguments that this action is barred by the Eleventh

Amendment are invalid. Clearly, ERISA’s governmental exemption does not apply in this case.

Therefore, the Court should deny IDOT’s Motion to Dismiss.

         3. Plaintiffs’ Claims Against IDOT Are Based on Federal Common Breach of
         Contract Law and not the LMRA.

       IDOT also objects to subject matter jurisdiction in this lawsuit arguing that it is not an

employer as that term is defined by the LMRA and therefore the Amended Complaint should be

dismissed. While it is true that a State and its political subdivisions may not be sued under the

LMRA, a plain reading of the Plaintiffs’ Amended Complaint demonstrates that Plaintiffs are not

                                                  11
   Case: 1:19-cv-00123 Document #: 19 Filed: 06/20/19 Page 12 of 13 PageID #:506




suing IDOT under the LMRA. Indeed, there is no specific claim or count against IDOT under the

LMRA. The LMRA is cited in the Amended Complaint as a basis for the action for the sole

purpose of acknowledging the LMRA’s mandate that employers may not pay money to the Funds

unless there is a written agreement expressly requiring such benefit fund payments by the

employer. 29 U.S.C. § 186(c)(6); Russ v. S. Water Mkt., Inc., 769 F.3d 556, 557 (7th Cir. 2014).

What is clear from the Local 727 Funds’ Amended Complaint is that the Funds are invoking the

Court’s subject matter jurisdiction pursuant to federal common breach of contract law as applied

in ERISA collections actions, 28 U.S.C. §1331 and 28 U.S. Code §1367. (Dkt. 7, ¶1). Therefore,

the Court should reject IDOT’s argument on this issue and deny IDOT’s motion to dismiss.

       V.      CONCLUSION

       For all the reasons stated above, IDOT’s Motion to Dismiss should be denied. In the event

that this Court rules against the Plaintiffs and dismisses any of their claims against IDOT, Plaintiffs

requests leave to file an amended complaint to cure the alleged deficiencies.

       WHEREFORE, Plaintiffs Teamsters Local Union No. 727 Health & Welfare Fund and

Teamsters Local Union No. 727 Legal and Educational Assistance Fund respectfully request this

Honorable Court deny IDOT’s Motion to Dismiss, or in the alternative, grant Plaintiff leave to file

an amended complaint, and grant Plaintiff whatever relief this Court deems just and equitable.

                                               Respectfully submitted,


                                               WILLIG, WILLIAMS & DAVIDSON

                                               _ s/ Linda M. Martin___________
                                               LINDA M. MARTIN, ESQUIRE
                                               1845 Walnut Street, 24th Floor
                                               Philadelphia, PA 19103
                                               Office         (215) 656-3665
                                               Facsimile      (215) 561-5135
                                               Email          lmartin@wwdlaw.com

                                                  12
  Case: 1:19-cv-00123 Document #: 19 Filed: 06/20/19 Page 13 of 13 PageID #:506




                                     ILLINOIS ADVOCATES, LLC

                                       s/ Cara M Anthaney
                                     CARA M. ANTHANEY, ESQUIRE
                                     77 W. Washington Street, Suite 2120
                                     Chicago, IL 60602
                                     Office       (312) 346-2052
                                     Facsimile    (312) 492-4804
                                     Email cara.anthaney@iladvocates.com



                                     Counsel to Plaintiffs Teamsters Local Union No.
                                     727 Welfare Fund, Teamsters Local Union No. 727,
                                     L&E Fund and their Boards of Trustees
Dated: June 20, 2019




                                       13
